Detailed Office Action
The communication dated 12/21/2021 has been entered and fully considered.
Claims 10-16 are pending with claim 13 has been withdrawn from consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 10-12 and 14-16, drawn to a mechanical pulping and bleaching method, classified in D21B1/021
II. Claim 13, drawn to a mechanical pulp, classified in D21H11/08
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product could be made by adding the chemicals in a different order or bleaching the pulp with different reductive sulfite chemicals.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Attorney Pezzner on 10/17/2022 a provisional election was made with traverse to prosecute the invention of Group I, claim 10-12 and 14-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 13 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-12, 14, and 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 6 of U.S. Patent No. 11,015,290. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application independent claim is narrower than the instant independent claim.
Instant claim 10 see patent claim 1.
Instant claims 11-12 and 14 making pulp into paper or molded products is a known final product for bleached mechanical pulps.
Instant claim 15 see patent claim 6.
Instant claim 16 see patent claim 1 which requires carbonate/hydrogen carbonate of alkali.
Claim Objections
Claim 10 is  objected to because of the following informalities:  In claim 1 line 16 a(II)  should be (a)(ii).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11,12, and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 11 and 12, the applicant claims “bleached mechanical woodpulp being produced by the process”.  It is not clear if the applicant is actively claiming the process limitations of instant claim 10 or trying to claim the bleached mechanical woodpulp as a product by process.  If it is the latter the exact steps of instant claim 10 are not required and only a substantially similar bleached mechanical wood pulp is required.
In claim 12 it is not clear if “resonating” is optional or resonating has to occur but “under addition of white pigments” is optional.
In claim 12 it is not clear what “resonating” is or refers to.  The Examiner thinks the applicant may have meant resinating (i.e. adding polymers to the wood pulp).
In claim 14 the applicant claims “utilizing” but not how the bleached mechanical woodpulp is utilized [see e.g. MPEP 2173.05 (q)].
In claims 14, the applicant claims “bleached mechanical woodpulp being produced by the process”.  It is not clear if the applicant is actively claiming the process limitations of instant claim 10 or trying to claim the bleached mechanical woodpulp as a product by process.  If it is the latter the exact steps of instant claim 10 are not required and only a substantially similar bleached mechanical wood pulp is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 11, 14, and 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 8,282,773 AICHINGER et al., hereinafter AICHINGER, in view of U.S. 5,129,987 JOACHIMIDES et al., hereinafter JOACHIMIDES, and Mechanical Pulping: Chapter X Process Variables and Optimization by LEASK, hereinafter LEASK.
As for claims 10, AICHINGER discloses a process for producing bleached mechanical pulp [abstract and column 5 lines 15-18].
AICHINGER discloses a first delaminating step a) (24) [Figure 6].  Step a) of AICHINGER comprises step a) (i) a mechanical pressing step and step a (ii) a fiberizer refining step [Figure 6].  Subsequent to step a) ii) is a next primary refining step (34) [Figure 6].  After this step are conventional processing steps (40) which include bleaching [Figure 6 and column 5 lines 15-18].
AICHINGER discloses that the pressure of the first refiner (fiberizer refiner) is 3 bar while the pressure of the second refiner (primary REFINER 34) is 5 to 6 bar.  Therefore, AICHINGER meets the limitation of the pressure being lower in a) (ii) than the refiner of b).
AICHINGER further disclose that bleaching chemicals can be fed to refiner stage (b) (primary refiner 34) [Figure 6].  These chemicals can be bleaching chemicals [col. 5 lines 4].  AICHINGER discloses acid sulfite NaHSO3 and sodium sulfite [col. 7 line 45 and col. 8 line 65]. AICHINGER does not disclose dithionite.
JOACHIMIDES discloses chemimechanical pulp [abstract] where sodium dithionite is added with caustic to the refiners [Figure 1, col. 3 lines 25-47] followed by post-bleaching [col. 3 lines 50-55].
.   At the time of the invention it would be obvious to the person of ordinary skill in the art to substitute the bleaching/chemical composition of JOACHIMIDES in for the bleaching composition in the system of AICHINGER. The person of ordinary skill in the art would be motivated to do so by JOACHIMIDES to produce a pulp improved brightness [col. 2 lines40-45].
AICHINGER discloses woodchips [col. 2 lines 12-15] but does not disclose the woodchips size.  AICHINGER and JOACHIMIDES do not disclose the chip size used.
LEASK states for mechanical pulp chips should have a thickness of between 3 mm – 7 mm which overlaps with the claimed range.  LEASK states that the length dimensions should be 22-29 mm which falls within the claimed range.  
At the time of the invention it would be obvious to the person of ordinary skill in the art to use the chip sizes of LEASK in the mechanical pulping process of AICHINGER/ JOACHIMIDES.   The person of ordinary skill in the art would be motivated to do so as the oversized can effect specific energy usage while undersized chips can cause poor pulp quality [pg. 104 col. 1 section A].
As for claims 11 and 14, AICHINGER discloses that the pulp can be used for printing papers [col. 8 line 54].
As for claim 15, JOACHIMIDES discloses the edition of EDTA which can be Z4 [claim 8]
As for claim 16, Z4 is optional and therefore the carbonate is optional.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over AICHINGER, JOACHIMIDES, and LEASK as applied to claim 10above, and further in view of U.S. 2009/0065975 SAIN et al., hereinafter SAIN.
While AICHINGER, JOACHIMIDES and LEASK disclose paper making from the bleached mechanical pulp they fail to disclose molding the pulp.
SAIN discloses taking bleached mechanical pulp [0059] and adding a matrix material [0064] and added to a injection compression molding process [0075].  This forms composite molded materials.  
At the time of the invention it would be obvious to use the intermediate pulp of AICHINGER, JOACHIMIDES, and LEASK for making composite molds instead of paper sheets.  The person of ordinary skill in the art would be motivated to do so by SAIN to achieve molded products with higher tensile and flexural strength [0076].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748